Citation Nr: 0805690	
Decision Date: 02/20/08    Archive Date: 03/03/08

DOCKET NO.  04-40 333	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an initial disability rating in excess of 30 
percent for post-traumatic stress disorder (PTSD) prior to 
February 25, 2005, and in excess of 70 percent thereafter.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. M. Kreitlow, Associate Counsel


INTRODUCTION

The veteran had active military service from August 1965 to 
July 1967.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.


FINDINGS OF FACT

1.  Prior to July 21, 1998, the veteran's PTSD was not 
productive of considerable impairment in the ability to 
establish or maintain effective or favorable relationships; 
considerable industrial impairment due to his PTSD symptoms; 
or occupational and social impairment with reduced 
reliability and productivity due to such symptoms as:  
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; and difficulty in establishing and 
maintaining effective work and social relationships.  

2.  For the period of July 21, 1998, to May 22, 2001, the 
veteran's PTSD was productive of no more than occupational 
and social impairment with reduced reliability and 
productivity due to such symptoms as disturbances of 
motivation and mood and difficulty in establishing and 
maintaining effective work and social relationships.

3.  For the period of May 23, 2001, to September 20, 2004, 
the veteran's PTSD was productive of no more than 
occupational and social impairment with deficiencies in most 
areas due to such symptoms as suicidal ideation, near-
continuous depression affecting his ability to function 
independently, appropriately and effectively, impaired 
impulse control, difficulty in adapting to stressful 
circumstances, and inability to establish and maintain 
effective relationships.

4.  Since September 21, 2004, the veteran's PTSD has been 
productive of total occupational impairment.


CONCLUSIONS OF LAW

1.  The criteria for an initial disability rating in excess 
of 30 percent for PTSD are not met prior to July 21, 1998.  
38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2007); 38 C.F.R. 
§ 4.125-4.132, Diagnostic Code 9411 (1996); 38 C.F.R. 
§§ 3.102, 4.1, 4.2, 4.3, 4.7, and 4.130, Diagnostic Code 9411 
(2007).

2.  The criteria for a 50 percent rating for PTSD are met 
from July 21, 1998, to September 17, 2001.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 
4.1, 4.2, 4.3, 4.7, 4.130, Diagnostic Code 9411 (2007).

3.  The criteria for a 70 percent rating for PTSD are met 
from September 18, 2001, to September 20, 2004.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 
4.1, 4.2, 4.3, 4.7, 4.130, Diagnostic Code 9411 (2007).

4.  Since September 21, 2004, the criteria for a 100 percent 
rating for PTSD are met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.3, 4.7, 
4.130, Diagnostic Code 9411 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Notice and Assistance Requirements

The veteran's claim arises from his disagreement with the 
initial evaluation following the grant of service connection.  
Courts have held that, once service connection is granted, 
the claim is substantiated and additional notice is not 
required.  Thus any defect in the notice provided to the 
veteran is not prejudicial.  Hartman v. Nicholson, 483 F.3d 
1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 
(2007).

With respect to VA's duty to assist, the RO attempted to 
obtain all medical records identified by the veteran.  VA 
outpatient records are in the file for treatment from August 
1993 through August 2004.  Although it appears that the 
veteran may have received private psychiatric treatment prior 
to 1995, he has not provided a release for VA to obtain any 
of these treatment records although asked to do so, nor has 
he supplied them himself.  Although pursuant to 38 U.S.C.A. 
§ 5103A (West 2002) and 38 C.F.R. § 3.159(c) (2007) VA is 
required to make reasonable efforts to assist a claimant in 
obtaining evidence to substantiate his claim for benefits so 
long as he "adequately identifies those records and 
authorizes the Secretary to obtain them," the veteran has 
the ultimate responsibility to locate and secure the records, 
and VA is under no duty to obtain records for which the 
veteran has not provided an authorization as he cannot remain 
in a passive role.  See Hyatt v. Nicholson, 21 Vet. App. 390, 
394-95 (2007); Loving v. Nicholson, 19 Vet. App. 96, 102 
(2005).  

The veteran has not identified any recent private psychiatric 
treatment for his PTSD that may be relevant to his claim for 
an increased rating.  The veteran notified VA that he was in 
receipt of disability benefits from the Social Security 
Administration, and these records have been obtained.  The 
veteran was notified by VA in various communications of the 
evidence obtained and considered.  He has not identified any 
additional evidence.  VA is only required to make reasonable 
efforts to obtain relevant records that the veteran has 
adequately identified to VA.  38 U.S.C.A. § 5103A(b)(1) (West 
2002); Loving.  VA, therefore, has made every reasonable 
effort to obtain all records relevant to the veteran's claim.

The duty to assist includes providing the veteran a thorough 
and contemporaneous examination.  Green v. Derwinski, 1 Vet. 
App. 121 (1991).  The veteran was afforded VA examinations in 
January 2003 and February 2005.  Significantly, the Board 
observes that he does not report that the condition has 
worsened since that time, and thus a remand is not required 
solely due to the passage of time since the February 2005 VA 
examination.  See Palczewski v. Nicholson, 21 Vet. App. 174, 
182-83 (2007); VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43186 
(1995).  

Thus, the Board finds that VA has satisfied its duties to 
inform and assist the veteran at every stage of this case.  
Additional efforts to assist or notify him would serve no 
useful purpose.  Therefore, he will not be prejudiced as a 
result of the Board proceeding to the merits of his claim.

II.  Analysis

Disability ratings are intended to compensate impairment in 
earning capacity due to a service-connected disorder.  
38 U.S.C.A. § 1155.  Separate diagnostic codes identify the 
various disabilities.  Id.  Evaluation of a service-connected 
disorder requires a review of the veteran's entire medical 
history regarding that disorder.  38 C.F.R. §§ 4.1, 4.2.  

It is also necessary to evaluate the disability from the 
point of view of the veteran working or seeking work, 
38 C.F.R. § 4.2, and to resolve any reasonable doubt as to 
the extent of the disability in the veteran's favor, 
38 C.F.R. § 4.3.  If there is a question as to which 
evaluation to apply to the veteran's disability, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria for that rating; otherwise, 
the lower rating will be assigned.  38 C.F.R. § 4.7.  

The veteran filed an initial claim for service connection for 
PTSD in August 1994.  In February 2003, the RO granted 
service connection for PTSD evaluated as 30 percent disabling 
effective the date of the veteran's claim for service 
connection.  In December 2003, the veteran filed a Notice of 
Disagreement with the assignment of the 30 percent evaluation 
of his now service-connected PTSD.  A Statement of the Case 
was issued, and the veteran perfected an appeal to the Board 
in October 2004.  Thus the veteran's claim for a higher 
evaluation for PTSD is an original claim that was placed in 
appellate status by his disagreement with the initial rating 
award.  In these circumstances, separate ratings may be 
assigned for separate periods of time based on the facts 
found - a practice known as "staged" ratings.  Fenderson v. 
West, 12 Vet. App. 119, 126 (1999).

The Board notes that the rating criteria for psychiatric 
disabilities, including PTSD, were revised on November 7, 
1996.  61 Fed. Reg. 52695 (October 8, 1996).  VA's General 
Counsel has held that where a law or regulation changes 
during the pendency of a claim for a higher rating, the Board 
must first determine whether the revised version is more 
favorable to the veteran.  In so doing, it may be necessary 
for the Board to apply both the old and new versions of the 
regulation.  If the revised version of the regulation is more 
favorable, the retroactive reach of that regulation under 38 
U.S.C.A. § 5110(g) (West 2002) can be no earlier than the 
effective date of that change.  The Board must apply both the 
former and the revised versions of the regulation for the 
period prior and subsequent to the regulatory change, but an 
effective date based on the revised criteria may be no 
earlier than the date of the change.  As such, VA must 
consider the claim pursuant to both versions during the 
course of this appeal.  See VAOPGCPREC 3 2000; 65 Fed. Reg. 
33,422 (2000); DeSousa v. Gober, 10 Vet. App. 461, 467 
(1997).

Under the rating criteria for psychiatric disorders in effect 
prior to November 7, 1996 ("old criteria"), Diagnostic Code 
9411 provided a 30 percent rating was warranted where there 
was "[d]efinite impairment in the ability to establish or 
maintain effective and wholesome relationships with people.  
The psychoneurotic symptoms result in such reduction in 
initiative, flexibility, efficiency and reliability levels as 
to produce definite industrial impairment."  The term 
"definite" in 38 C.F.R. § 4.132 (1996) is qualitative in 
nature, whereas the terms "considerable" and "severe," are 
quantitative.  Hood v. Brown, 4 Vet. App. 301, 303 (1993).  
The term "definite" is to be construed as "distinct, 
unambiguous, and moderately large in degree."  It represents 
a degree of social and industrial inadaptability that was 
"more than moderate but less than rather large."  The term 
"considerable" is to be construed as "rather large in 
extent or degree."  VAOPGCPREC 9-93.  

A 50 percent rating was warranted where the "[a]bility to 
establish or maintain effective or favorable relationships 
with people is considerably impaired.  By reason of 
psychoneurotic symptoms the reliability, flexibility and 
efficiency levels are so reduced as to result in considerable 
industrial impairment."  

A 70 percent was warranted where there was severe impairment 
in the ability to establish and maintain effective or 
favorable relationships with people, and the psychoneurotic 
symptoms are of such severity and persistence that there is 
severe impairment in the ability to obtain or retain 
employment.  

A 100 percent disability rating was warranted (1) where the 
attitudes of all contacts except the most intimate were so 
adversely affected as to result in virtual isolation in the 
community; or (2) where there were totally incapacitating 
psychoneurotic symptoms bordering on gross repudiation of 
reality with disturbed thought or behavioral processes 
associated with almost all daily activities such as fantasy, 
confusion, panic, and explosions of aggressive energy 
resulting in profound retreat from mature behavior; or (3) 
where the appellant was demonstrably unable to obtain or 
retain employment.  Id.  Each of these three sets of criteria 
is an independent basis for grant of a 100 percent rating.  
Johnson v. Brown, 7 Vet. App. 95 (1994). 

Under the rating criteria effective November 7, 1996 ("new 
criteria"), the regulations establish a general rating 
formula for evaluating mental disorders.  38 C.F.R. § 4.130.  
Ratings are assigned according to the manifestation of 
particular symptoms.  However, the use of the term "such 
as" in 38 C.F.R. § 4.130 demonstrates that the symptoms 
after that phrase are not intended to constitute an 
exhaustive list, but rather are to serve as examples of the 
type and degree of the symptoms, or their effects, that would 
justify a particular rating.  Mauerhan v. Principi, 16 Vet. 
App. 436, 442 (2002).  As such, the evidence considered in 
determining the level of impairment under § 4.130 is not 
restricted to the symptoms provided in the diagnostic code.  
Instead, VA must consider all symptoms of a claimant's 
condition that affect the level of occupational and social 
impairment, including, if applicable, those identified in the 
DSM-IV (American Psychiatric Association:  Diagnostic and 
Statistical Manual of Mental Disorders (4th ed. 1994)).  Id. 
at 443. 

An evaluation of 30 percent disabling is warranted where 
there is occupational and social impairment with an 
occasional decrease in work efficiency and intermittent 
periods of an inability to perform occupational tasks 
(although generally functioning satisfactorily, with routine 
behavior, self-care, and conversation normal), due to such 
symptoms as: depressed mood, anxiety, suspiciousness, panic 
attacks (weekly or less often), chronic sleep impairment, and 
mild memory loss (such as forgetting names, directions, or 
recent events).  

A 50 percent rating is warranted where there is occupational 
and social impairment with reduced reliability and 
productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.  

A 70 percent rating is warranted where there is occupational 
and social impairment, with deficiencies in most areas, such 
as work, school, family relations, judgment, thinking, or 
mood, due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.  Id.

A 100 percent rating is warranted for total occupational and 
social impairment, due to such symptoms as: gross impairment 
in thought processes or communication; persistent delusions 
or hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name.  Id.

A GAF score is highly probative as it relates directly to the 
veteran's level of impairment of social and industrial 
adaptability, as contemplated by the rating criteria for 
mental disorders.  See Massey v. Brown, 7 Vet. App. 204, 207 
(1994).  

Initially the Board finds that the new criteria are more 
beneficial to the veteran in rating his PTSD than the old 
criteria.  Furthermore, the Board finds that the medical 
evidence over the appeal period shows that the veteran's PTSD 
has progressively worsened over time, and thus staged ratings 
are warranted in this case to reflect the worsening of the 
veteran's PTSD.  Thus the Board will discuss each distinct 
period in which it finds that the criteria for a higher 
disability rating are met.

The medical evidence consists of VA treatment records from 
August 1993 to August 2004, a July 1998 letter from the Vet 
Center, and January 2003 and February 2005 VA examinations.  
The evidence also consists of the veteran's written 
statements, the veteran's testimony at a Board hearing in 
August 1995 (conducted in conjunction with his claim for 
service connection for PTSD), multiple lay statements, and 
Social Security Administration records.

Prior to July 21, 1998

After considering all the evidence, the Board finds that a 
disability rating in excess of 30 percent is not warranted 
for the period prior to July 21, 1998, because the medical 
evidence fails to show that the veteran either had 
considerable impairment in the ability to establish or 
maintain effective or favorable relationships with people; by 
reason of his symptoms, his flexibility and efficiency levels 
were so reduced as to result in considerable industrial 
impairment; or that the veteran's PTSD was consistent with 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.

The medical evidence prior to July 21, 1998, reveals that the 
veteran complained of such symptoms as nightmares, intrusive 
thoughts, flashbacks, hyperalertness, sleep disturbances, 
insomnia, talking in his sleep, night sweats, depression, 
anxiety, guilt, occasional withdrawn behavior (isolation), 
flashes of temper, decreased energy and anhedonia.  He has 
been married since 1964 and has three children.  

The Board acknowledges that the evidence shows the veteran's 
PTSD symptoms had begun to have some effect on his marital 
life and his employment, but finds that the evidence does not 
support a finding that the impairment caused was consistent 
with either a considerable impairment (old criteria) or 
occupational and social impairment with reduced reliability 
and productivity (new criteria).  The veteran testified at a 
Board hearing conducted in August 1995 that his PTSD was 
beginning to affect his marriage in that he kept things from 
his wife so she was not able to understand his behavior.  He 
also testified that his PTSD symptoms were affecting his 
employment but did not specify how.  

The VA treatment records, however, provide a more accurate 
picture.  The veteran reported at a September 1994 VA Mental 
Hygiene Clinic visit that he experienced depression a couple 
of times a month lasting no more than two to three days that 
caused a decrease in his work efficiency.  Subsequent 
treatment records, however, show the veteran reporting some 
improvement with his medication regimen, such as decrease in 
depressive symptoms and increase in energy.  (See VA 
treatment notes from October 1996, June 1997 and September 
1997.)  Furthermore, the veteran was employed during this 
period of time as an insurance salesman and also was an 
ordained minister pastoring up to four churches at one time 
and a lay counselor.  (See the October 1997 VA social worker 
note.)

Thus, although it appears there may have been some affect on 
the veteran's occupational and social functioning, it does 
not appear that his symptoms caused a considerable (i.e., 
rather large in extent or degree) impairment or reduced 
reliability and productive due to difficulty in establishing 
and maintaining effective work and social relationships or 
any other symptoms.  In addition, although the veteran 
reported occasional withdrawal and isolation, it is clear 
that he maintained an active social life and was able to 
adequately function as a pastor and lay counselor during this 
period of time.  Rather, the evidence shows the veteran had 
occasional decreases in work efficiency and intermittent 
periods of inability to perform occupational tasks, although 
he generally functioned satisfactorily, with routine 
behavior, self-care and conversation normal.  Finally, his 
family and social relations appear to have been intact during 
this period. 

Thus the Board finds that the veteran's disability picture 
prior to July 21, 1998, is more consistent with the rating 
criteria for a 30 percent disability rating under either the 
old or the new criteria.  The Board acknowledges that an 
October 1997 social worker note indicates the veteran 
reported having transient suicidal ideation.  However, at the 
time of the interview, no suicidal ideation was noted.  Nor 
do any of the other treatment records show that the veteran 
reported having suicidal ideation or thoughts during this 
period of time.  Thus, it appears that, if the veteran had 
suicidal ideation or thoughts at some point in October 1997, 
this was not of a permanent nature as subsequent treatment 
notes during this period do not show any further report or 
finding of suicidal ideation or thoughts.  Thus, this single 
note of suicidal ideation alone cannot support the assignment 
of a higher disability rating.

The Board finds, therefore, that the preponderance of the 
evidence is against finding that a disability rating in 
excess of 30 percent for the veteran's PTSD is warranted 
prior to July 21, 1998.  

July 21, 1998 to May 22, 2001

As of July 21, 1998, however, the evidence shows that the 
veteran had increased occupational and social impairment such 
that a 50 percent disability rating is warranted.  A letter 
dated July 21, 1998, from the Tallahassee Vet Center 
indicates that the veteran had been seen from at the Vet 
Center since October 17, 1997, for a total of 17 visits.  It 
was reported that the veteran's PTSD symptoms consisted of 
disturbed sleep, repetitive intrusive thoughts, increased 
feelings of anger/frustration, difficulty in interpersonal 
relationships and depression.  Additionally it indicates the 
veteran reported chronic fatigue that was making it difficult 
to work regularly in his profession as an insurance salesman.  
He also reported that his PTSD symptoms limited his ability 
to be successful at his work due to lack of sleep and 
depression leading to chronic fatigue.  He reported that his 
suspiciousness of others and feelings of being misunderstood 
limited his social relationships.  His functioning as an 
ordained minister at the time of the letter was only 
marginal.  

Thus the evidence is sufficient to establish an increase in 
the veteran's occupational and social impairment to warrant a 
50 percent disability rating.  A higher disability rating of 
70 percent is not, however, warranted for this period because 
the evidence fails to establish that there is occupational 
and social impairment, with deficiencies in most areas, such 
as work, school, family relations, judgment, thinking, or 
mood, due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.  Although the medical evidence does show the 
veteran had treatment during that period of time with 
complaints of increasing symptoms since July 2000, it is not 
ascertainable from the medical evidence that this increase in 
symptoms caused any additional occupational and social 
impairment until May 23, 2001.  Rather, the medical evidence 
shows the veteran's disability picture during this period of 
time is more consistent with the rating criteria for a 50 
percent disability rating.

Thus the Board finds that the preponderance of the evidence 
is in favor of a disability rating of 50 percent, but no 
higher, for the period of July 28, 1998, through May 22, 
2001.

May 23, 2001 to September 20, 2004

A VA treatment note dated May 23, 2001, shows that the 
veteran reported being "snappy" and having a run in with 
his boss when he wrote the veteran up for not meeting quota.  
A June 6, 2001, treatment note shows the veteran had 
increased nightmares and difficulty sleeping for three days, 
which he contributed to being triggered by forest fires in 
the area and increased helicopter traffic due thereto.  He 
reported that he feels he cannot work when he is like this 
and he tries to stay away from people and avoids his boss. 

On September 17, 2001, the veteran was seen for psychiatric 
treatment and reported not doing well at all.  He referred an 
inability to concentrate and feeling sad and tearful.  He 
related having thoughts over the weekend of putting a gun to 
his head.  Hospitalization was discussed, but the veteran 
declined saying he would discuss it with his wife and call 
the next day.  On September 18, 2001, the veteran was 
admitted to the VA Hospital for psychiatric treatment due to 
suicidal ideation.  He was hospitalized for three days.  His 
admitting GAF score was 40.  At the time of his discharge, 
there was no evidence of suicidal ideation and a GAF score of 
55 was assigned.  However, when the veteran was seen by his 
treating psychiatrist in October 2001, he was again positive 
for suicidal ideation.  Subsequent treatment notes continue 
to report that the veteran has suicidal thoughts.

The veteran was involuntarily committed for psychiatric 
inpatient treatment at a private hospital on May 1, 2002, due 
to a suicide attempt three days before admission.  He was 
hospitalized for one week.  His admitting GAF score was 35.  
He reported on admission that he had attempted suicide five 
times in the past two years (although VA treatment records 
fail to show any report of such attempts).  He also admitted 
to having audio and visual hallucinations in which he saw 
people and heard voices telling him to "leave here."  On 
discharge, however, he was oriented to time, place and 
person, mood was good, affect pleasant, speech coherent with 
normal tone, speed and volume, and thought process logical 
and goal directed.  He denied any hallucinations, delusions, 
and suicidal or homicidal ideation.  A GAF score of 55 was 
assigned on discharge.

Subsequent VA treatment records show the veteran feeling much 
better but with continued PTSD and depressive symptoms.  He 
had no active suicidal ideation, but continued with thoughts 
of suicide as an option out of his problems, especially those 
related to financial difficulties due to his wife's 
significant illnesses and related medical bills.  The Board 
also notes that the claims file contains an October 2002 
Report of Contact that indicates the veteran called in 
threatening to commit suicide so that his family will be 
taken care of.  

A VA examination conducted in January 2003 appears to show 
the veteran's psychiatric disability picture had improved 
since the May 2002 hospitalization.  However, he continued to 
report symptoms of nightmares, flashbacks, difficulty coping 
with stress, difficulty sleeping, intrusive thoughts, 
irritability, anger, withdrawal, decreased energy, some 
anhedonia, and difficulties at work and home due to these 
symptoms.  He also reported increased drinking over the past 
two years.  He did report having what he characterized as 
auditory hallucinations but was not certain whether the came 
from within his head.  The examiner diagnosed PTSD and 
assigned a GAF score of 70.

This improvement, however, was clearly not permanent.  By 
October 2003, the veteran was again reporting increasing 
depression, hopelessness, and helplessness with increasing 
suicidal thoughts but no plans.  The VA psychiatrist 
recommended the veteran take two weeks off from work due to 
his psychiatric symptoms at that time and gave the veteran a 
letter to that effect.  

Subsequent treatment notes indicate the veteran continued to 
report suicidal thoughts.  In addition, he reported that he 
was about to be fired from his job as an insurance salesman.  
He reported difficulty concentrating and keeping his mind on 
his job.  He also reported not having slept in the last month 
due to sleep disturbance and nightmares.  

In addition to the medical evidence, the veteran submitted 
lay statements dated in January 2004 from a co-worker/friend 
of the veteran, his spouse and one of his children.  These 
statements all discuss the increasing severity of the 
veteran's PTSD and depression over the previous couple of 
years.  The veteran's co-worker/friend stated that he has had 
many discussions with the veteran and he had personally 
observed the veteran's mood swings and depression with times 
where he was concerned the veteran might do something stupid.  
He also stated that the veteran has trouble focusing on his 
job and that the veteran had come close to losing his job.  
The veteran also submitted a September 2003 letter from his 
employer that indicates he was placed on probation for 13 
weeks due to not meeting performance criteria.  

The Board notes that the veteran also submitted two payroll 
statements (from May 2001 and July 2002) that show a decrease 
in the veteran's pay due to his poor performance.  The Board 
notes, however, that these two payroll statements are only 
snapshots of one payroll period.  Rather in comparing the 
year-to-date earnings, the veteran's July 2002 year-to-date 
earnings were not grossly disproportionate when compared to 
his May 2001 year-to-date earnings.  Thus this evidence has 
very little probative value as to the effect the veteran's 
PTSD was having on his employment.

The Board finds that this evidence is sufficient to establish 
entitlement to a disability rating of 70 percent for the 
period of May 23, 2001, to September 20, 2004, due to the 
veteran's suicidal ideation and the evidence showing the 
veteran's inability to adapt to stressful circumstances, 
near-continuous depression affecting the veteran's ability to 
function, impaired impulse control, and his increasing 
inability to maintain effective work relationships.  A higher 
disability rating is not warranted, however, because the 
evidence fails to show total occupational and social 
impairment.  The veteran continued to be able to work during 
this period of time despite having been hospitalized twice.  
In addition, although the veteran was placed on probation at 
work, that probation ended in October 2003 and the evidence 
fails to show that he was terminated until August or 
September 2004.  Furthermore, although the evidence shows the 
veteran had some social impairment including marital discord, 
isolation, reduction in pleasure in activities, reduction in 
social activities such as church, discontinuation of the 
veteran's duties of pastor, etc., there is evidence that the 
veteran continued to be able to maintain effective social 
relationships, and he had a supportive environment.  Thus 
there is no evidence of either total occupational or social 
impairment to warrant a 100 percent disability rating during 
this period.

Thus the evidence supports a 70 percent rating for the 
veteran's PTSD for the period from May 23, 2001, to September 
20, 2004.

As of September 21, 2004

The Board finds that as of September 21, 2004, the evidence 
shows the veteran's PTSD was productive of total occupational 
impairment.  The veteran filed a claim for disability 
benefits with the Social Security Administration after his 
termination from his job as an insurance salesman.  

The specific date of the veteran's termination from his job 
as an insurance salesman is not apparent from the record.  A 
VA treatment note from August 18, 2004, indicates the veteran 
was still employed but was worried about losing his job due 
to his inability to maintain adequate work efficiency and 
productivity.  Social Security Administration records 
indicate the veteran's claim was received August 27, 2004, 
although he claimed the onset of his unemployability was May 
2004.  

Despite this, the Board finds that the evidence establishes 
the veteran had total occupational impairment as of September 
21, 2004, due to his PTSD, the date of a psychiatric review 
conducted for Social Security Administration disability 
purposes.  In concluding his evaluation, the consultant 
stated that the veteran continues to demonstrate psychotic 
symptoms and social withdrawal in spite of treatment attempts 
and supportive living arrangement.  Although he may be 
capable of performing some routine tasks at his own pace, he 
is not capable of sustaining full-time competitive employment 
and could be expected to decompensate quickly if placed under 
even mild stress.  He is not capable of independent 
functioning.  

Thus, this evidence supports a 100 percent disability rating 
from September 21, 2004, based upon a showing of total 
occupational impairment.  This findings is also supported by 
a VA examination conducted in February 2005.  The veteran 
reported that his PTSD symptoms have increased in severity 
and were presently "terrible."  The examiner found that the 
veteran's GAF score was 40 due to some impairment in reality 
testing or communication, or major impairment in several 
areas such as work, school, family relations, judgment, 
thinking or mood.  

Conclusion

In conclusion, the Board finds that the evidence warrants the 
following findings:  (1) a disability rating in excess of 30 
percent is not warranted prior to July 21, 1998; (2) a 
disability rating of 50 percent is warranted from July 21, 
1998, to May 22, 2001; (3) a disability rating of 70 percent 
is warranted from May 23, 2001, to September 20, 2004; and 
(4) a disability rating of 100 percent effective September 
21, 2004.  

III.  Extraschedular Consideration

Finally, consideration must also be given to assignment of an 
extraschedular evaluation under 38 C.F.R. § 3.321(b)(1).  
Extra-schedular consideration is a part of an increased 
rating claim.  See Brambley v. Principi, 17 Vet. App. 20, 23 
(2003).  Generally, the degrees of disability specified in 
the Rating Schedule are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability.  Factors such as requiring periodic medical 
attention are clearly contemplated in the Schedule and 
provided for in the evaluations assigned.  38 C.F.R. § 4.1.  
However, in exceptional circumstances, where the schedular 
evaluations are found to be inadequate, the veteran may be 
awarded a rating higher than that encompassed by the 
schedular criteria, as shown by evidence indicating that the 
disability at issue causes marked interference with 
employment, or frequent periods of hospitalization rendering 
impractical the use of the regular schedular standards.  38 
C.F.R. § 3.321(b)(1); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).  The Board does not have the authority to assign an 
extraschedular rating in the first instance, but may consider 
whether referral to the appropriate official is required.  
See also Bagwell v. Brown, 9 Vet. App. 337, 338-339 (1996) 
(citing Floyd v. Brown, 9 Vet. App. 88, 95 (1996) (holding 
that § 3.321(b)(1) "does not preclude the Board from 
considering whether referral to the appropriate first-line 
officials is required")).  

In this case, the Board does not find that the evidence of 
record suggests the existence of such an unusual disability 
picture so as to render application of the regular provisions 
impractical.  The evidence does not show that the veteran has 
an "exceptional or unusual" disability.  Rather he merely 
disagrees with the evaluation of his disability under the 
rating schedule.  Although the record does show he has had 
many years of outpatient PTSD treatment, he has only been 
hospitalized twice over the past 13 years.  Otherwise, the 
veteran's treatment has been on an outpatient basis.  Thus, 
there is no evidence that his PTSD has caused frequent 
hospitalizations that have interfered with his employment or 
that his outpatient treatment has significantly interfered 
with employment, as the veteran maintained employment as an 
insurance salesman for almost 15 years until August 2004.  

Further, there is indication that veteran's PTSD interfered 
with his employment to such a degree as to render any 
interference with his employment to be so out of the ordinary 
to render the application of the regular schedular standards 
impractical.  The schedular rating criteria clearly 
contemplate the degree of any occupational interference the 
veteran's PTSD has caused.  Finally, the veteran does not 
have any symptoms from his service-connected PTSD that are 
unusual or are different from those contemplated by the 
schedular criteria.  Loss of industrial capacity is the 
principal factor in assigning schedular disability ratings.  
See 38 C.F.R. §§ 3.321(a), 4.1.  Because the degree of 
occupational impairment has been contemplated in evaluating 
the veteran's PTSD, the veteran's loss of industrial capacity 
is clearly reflected in the assignment of the disability 
ratings under the schedular rating criteria.  Without any 
evidence taking this case out of the ordinary, there is no 
basis for referral for an extraschedular consideration.  Thus 
the Board finds that the matter need not be referred for 
extraschedular consideration.  


ORDER

An initial disability rating in excess of 30 percent for PTSD 
is denied prior to July 21, 1998.

A 50 percent rating is granted for the period of July 21, 
1998 to May 22, 2001, subject to controlling regulations 
governing the payment of monetary benefits.

A 70 percent rating for PTSD is granted for the period of May 
23, 2001, to September 20, 2004, subject to controlling 
regulations governing the payment of monetary benefits.

A 100 percent for PTSD is granted as of September 21, 2004, 
subject to controlling regulations governing the payment of 
monetary benefits.

____________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


